DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Response to Amendment2.        In an amendment dated, July 29, 2021, claims 1, 3, 4, 7-9, 11-13 and 15 are amended and claim(s) 2 is/are canceled and no newly has been added. Currently claims 1, 3-16 are presented and are allowed.
                                 
         Examiner’s Statement of Reasons for Allowance

3.        The following is an examiner’s statement of reasons for allowance:           In response to Non-Final office action filed on July 29, 2021 applicant amended independent claims 1 by incorporate claim limitation of objected claim. Prior art of record discloses a GOA circuit, comprising: a front-end GOA circuit which is connected to a signal input terminal, a reset signal terminal, a first power supply voltage terminal, a second power supply voltage terminal, a third power supply voltage terminal, a clock signal terminal, and a front-end output terminal, and is configured to output a clock signal at the clock signal terminal to the front-end output terminal when an input signal at the signal input terminal is at an active input level; and a repair circuit which is connected to the front-end output terminal, a frame start signal, the first power supply voltage terminal, and an output terminal of the GOA circuit. But prior art of record .

          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                          Conclusion
4.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENYAM KETEMA/Primary Examiner, Art Unit 2626      
       08/14/2021